DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 04/26/2021 is acknowledged.
3.	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2021.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 14-16, 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yamauchi et al. (WO 2018/128078 A1); English translation via US (Us 2020/0066541 A1); all paragraph [number], cited below are based on US 2020/0066541 A1), herein after refer as Yamauchi (‘541).
Regarding to claim 1, Yamauchi (‘541) discloses an etching method, comprising:
Loading a substrate (112) having a metallic film formed on the substrate into a processing container (110) (See Fig 2, paragraph [0024], [0032-0033]);
Subsequently, oxidizing and etching the metallic film by setting an internal pressure of the processing container to 101.3 KPa,  or 39.9 KPa, or 66.5 KPa; Note: 101.3 KPa = 1.013 x 105 Pa; 39.9 KPa = 3.99 x 104 Pa; paragraph 0043-0044; within applicant’s range “a pressure higher than 2.40 x 104 Pa), and supplying an oxidizing gas for oxidizing the metallic film and an etching gas comprising β-diketone (e.g. Hfac) into the processing chamber (paragraph 0020, 0027-0029, 0051, 0062-0065, Table 1).



Regarding to claim 3, Yamauchi (‘541) discloses to the internal pressure of the processing container in the oxidizing and etching the metallic is set at for example 300 torr, 250 torr, or 100 torr and the internal pressure of the processing container in the supplying the reducing gas is set at 50 torr (See paragraph 0044, 0062, 0064).  It is noted that the pressure of 300 torr, 250 torr or 100 torr is higher than 50 torr which is the pressure of the reducing gas.

Regarding to claim 4, Yamauchi (‘541) discloses performing by  an exhaust flow rate changing part (i.e. valve 171a and/or 171b) configured to change a flow rate of an exhaust path connected to the processing container, the supplying the reducing gas in a first state and oxidizing and etching the metallic in the second state (paragraph 0037, 0062-0064, Fig 1).

Regarding to claim 14, Yamauchi (‘541) discloses wherein a supply flow rate of the etching gas (HFAc) in the oxidizing and etching the metallic film is 50 sccm (Table 1; within applicant’s range of “500 sccm or less”).

Regarding to claim 15, Yamauchi (‘541) discloses the metallic film is made of one selected from the group consisting of cobalt (Co), nickel (Ni), and copper (Cu) (See paragraph 0024).

Regarding to claim 19, Yamauchi (‘541) discloses the oxidizing gas include nitric oxide (NO) (paragraph 0051, Table 1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (WO 2018/128078 A1); English translation via US 2020/0066541 A1; all paragraph [number], cited below are based on US 2020/0066541 A1), herein after refer as Yamauchi (‘541) as applied to claims 1-4, 14-16, 19 above, and further in view of Bailey, III et al. (US 2017/0256463 A1).
Regarding to claim 5, Yamauchi (‘541) discloses the exhaust flow rate changing part is a valve (177a and/or 177b) provided in the exhaust path (pipe 171a and/or 171b), the first state in which the valve has a first opening degree and the second state in which the valve and a second degree (paragraph 0037, Fig 1; Note: the valve must be in the opening position in order to exhaust the gas through the vacuum pump).  Regarding to claim 5, Yamauchi (‘541) fails to disclose the second opening degree is smaller than the first degree.  However, Yamauchi (‘541) clearly teaches the first state has a pressure has a lower pressure than the second state (See paragraph 0062, 0064; Note: first state pressure 50 torr).  Yamauchi (‘541) further discloses that the bases on the reading of  these pressure gauges, the respective flow rate regulators and valves are controlled by the control unit (See paragraph 0037).  Bailey, III teaches a valve-controlled conduit may be used to fluidically connect the vacuum pump to the processing chamber so as to selectively control application of the vacuum environment provided by the vacuum pump.  Bailey, III further teaches to use flow restriction device such as throttle valve, or pendulum valve (See paragraph 0114).  A throttle valve or a pendulum valve must have first opening degree and a second opening degree, where the second opening degree is different or smaller than the first opening degree.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamauchi (‘541) in view 
Regarding to claim 6, Yamauchi (‘541) discloses wherein a supply flow rate of the etching gas (HFAc) in the oxidizing and etching the metallic film is 50 sccm (Table 1; within applicant’s range of “500 sccm or less”).

Regarding to claim 7, Yamauchi (‘541) discloses the metallic film is made of one selected from the group consisting of cobalt (Co), nickel (Ni), and copper (Cu) (See paragraph 0024).

Regarding to claim 8, Yamauchi (‘541) discloses the metallic film is made of cobalt (Co) (See paragraph 0024).
Regarding to claim 9, Yamauchi (‘541) discloses the reducing gas is a gas that has non-etching property to the metallic film and containing hydrogen atoms (paragraph 0049-0050, 0063).
Regarding to claim 10, Yamauchi (‘541) discloses the reducing gas includes one selected from the group of H2 gas (paragraph 0049-0050, 0063).

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (WO 2018/128078 A1); English translation via US 2020/0066541 A1), herein after refer as Yamauchi (‘541) and Bailey, III (US 2017/0256463 A1) as applied to claims 5-10 above, and further in view of Sato (US 2017/0133233 A1)
.

11.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (WO 2018/128078 A1); English translation via US 2020/0066541 A1, herein after refer as Yamauchi (‘541) and Bailey, III (US 2017/0256463 A1) in view of Sato (2017/0133233 A1) as applied to claim 11 above, and further in view of Gunji et al. (US 2012/0180811 A1).
Regarding to claim 12, Yamauchi (‘541) and Bailey, III fail to discloses wherein, when a former section of a period in which the oxidizing and etching the metallic film is performed is assumed to be a first period and a latter section of the period is assumed to be a second period, a flow rate of the oxidizing gas and a flow rate of the etching gas in the second period are smaller than a flow rate of the oxidizing gas and a flow rate of the etching gas in the first period, respectively.  However, Yamauchi (‘541) clearly teaches to etch cobalt containing material using 

Regarding to claim 13, Yamauchi (‘541) discloses the oxidizing gas includes a nitric oxide gas (Table 1, paragraph 0064).

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (WO 2018/128078 A1); English translation via US 2020/0066541 A1), herein after refer as Yamauchi (‘541) as applied to claims 1-4, 14-16, 19 above, and further in view of Sato (US 2017/0133233 A1).

Regarding to claim 17 Yamauchi (‘541) fails to teach intermittently supplying the etching gas into the processing container.  However, Yamauchi (‘541) clearly teaches to etch cobalt containing material using oxidizing gas and etching gas containing hexafluoroacetylacetone (Hfac).  Sato teaches to etch cobalt containing material performing an oxidizing process using .

13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (WO 2018/128078 A1); English translation via US 2020/0066541 A1), herein after refer as Yamauchi (‘541) as applied to claims 1-4, 14-16, 19 above and further in view of Gunji et al. (US 2012/0180811 A1).
Regarding to claim 18, Yamauchi (‘541) fail to discloses wherein, when a former section of a period in which the oxidizing and etching the metallic film is performed is assumed to be a first period and a latter section of the period is assumed to be a second period, a flow rate of the oxidizing gas and a flow rate of the etching gas in the second period are smaller than a flow rate of the oxidizing gas and a flow rate of the etching gas in the first period, respectively.  However, Yamauchi (‘541) clearly teaches to etch cobalt containing material using hexafluoroacetylacetone (Hfac).  Gunji teaches to the flow rate of the oxidizing (O2) gas and a flow rate etching gas (Hfac) in the second period are smaller than a flow rate of the oxidizing gas and the etching gas in the first period (See Fig 4, Fig 14).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamauchi (‘541), Bailey, III, and Sato in view of Gunji by having the flow rate of the oxidizing 

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713